CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-3 filed 12/26/18 Page|D.l777 Page 1 Of 3

EXHIBIT B

CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-3 filed 12/26/18 Page|D.l??S Page 2 Of 3

Pau|a Rosenthal

From: l-lo||y Battersby

Sent: Wednesday, December 26, 2018 4:44 Pl\/|

To: Pau|a Rosenthal

Subject: FW: |V|ackey v Berryman, l\/lotion to Quash Subpoena to Lenawee County Prosecutors ;
Office ’

 

 

From: Ho||y Battersby

Sent: Wednesday, December 12, 2018 4:38 P|V|

To: |ssa G. Haddad <issa@hadd|aw.com>; Laura Amtsbuech|er <lamtsbuechler@rsialavv.com>

Cc: 'Anthony |\/|onticcio|o' <amonticcio|o@;zaran|ucovv.com>; iallloolv@§aran|ucow.com

Subject: RE: |V|ackey v Berryman, l\/|otion to Quash Subpoena to Lenawee County Prosecutors Office

ln the spirit of cooperation, | Would be Wi|ling to stipulate that a Notice can be sent to the Lenawee County Prosecutor's
Office that they do not have to comply With the subpoena until such time as the stay is lifted by the Court.

 

Ho||y S. Battersby

A§§\ 27555 Execuuve Drive, suite 250
<§\;5,; `;» Farmington i-ulls, ivn 48331
§®“ P 248.489,4100 | F248.489.1726
\j/" Email: hbattersby@rsia|aw.com
Ja.»§§f.‘l'll§‘§§§§§m Website= .w__W_W-rsia|aw.com

0UR NAME HA$ CHANGED! We are now Rosati $chultz .loppich & Amtsbuechler,
PC. Please note the new email and website addresses.

The information contained in this communication is intended for the use of the recipient named above and contains confidential and
legally-privileged information. if the reader of this communication is not the intended recipient, do not read, copy, disseminate or
distribute it. You are hereby notified that any dissemination, distribution, or copying of this communication, or any of its contents, is
strictly prohibited. |f you have received this communication in error, please re-send this communication to the sender and delete the
original message and any copy of it from your computer system. if you need any additional information, please contact the sender at
248.489.4100. Thank you.

 

 

 

From: lssa G. Haddad <issa@haddlavv.com>

Sent: Wednesday, December 12, 2018 2108 P|V|

To: Hol|y Battersby <hbattersby@rsialaw.com>; Laura Amtsbuech|er <lamtsbuechler@rsialavv.com>
Cc: 'Anthony l\/|onticcio|o' <amonticcio|o@garanlucow.com>; igi|loolv@garanlucow.com

Subject: |V|ackey v Berryman, I\/|otion to Quash Subpoena to Lenawee County Prosecutors Office

CaSe 2:17-CV-12359-BAF-DRG ECF NO. 47-3 filed 12/26/18 Page|D.l779 Page 3 Of 3
Dear Ms. Battersby,

Will you concur to quash the Subpeona you had sent to the Lenawee County Prosecutors Office.

Please advise.

Issa G. Haddad

HAEJE]AED l...AWF:lFrll\/l l

Issa G. Haddad, Esq.

Attorney & Counselor

30600 Telegraph Rd, Suite 3150

Bingham Farms, Michigan 48025

Office: 248-633-850(_)§{`M0bile: 248-410-2101

had d law.com_ § §

 

       
  

l

z; ;g;, . il v
§§ ‘-\ 451 . whom f

aerer *
?;M‘£: - 1 1*§» brunetti _
¢Mr.!mm § __
Az\ .\»»wmwm\z v v
"M W' ¢“‘W§““ » ”’ iam mm v .

   

Legal Disclaiiner: The information contained in this communication may be coniidential, is intended only for the use of
the recipient named above, and may be legally privileged If the reader of this message is not the intended recipient, you
are hereby notified that any dissemination, distribution or copying of this communication, or any of its contents, is strictly

prohibited

 

§§ Virus-free.wvvw.avast.com

